SUPPLEMENT DATED DECEMBER 30, 2010 TO PROSPECTUS DATED MAY 1, 1994 WRL FREEDOM SP PLUS ® Issued through WRL Series Life Account By Western Reserve Life Assurance Co. of Ohio Please delete the following paragraph from your prospectus under “Optional Cash Value Charges – Increases in the Specified Amount of Policy”: In the month the increase becomes effective, an administrative fee of $3.60 per $1,000 of increase will be charged to compensate Western Reserve for the costs in effectuating the change.This charge will not be increased.Western Reserve does not anticipate that it will make a profit on this charge. * Please note the following: You may apply to increase the Specified Amount of your Policy without incurring a charge for effectuating the change. PLEASE RETAIN THIS SUPPLEMENT WITH YOUR MAY 1, 1
